Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 1 of 16 PageID 580




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

 JOHN NIXON,

                      Plaintiff,

 v.                                                            Case No. 6:20-cv-957-JRK

 KILOLO KIJAKAZI,
 Acting Commissioner of Social
 Security, 1

                      Defendant.


                                OPINION AND ORDER 2

                                         I.   Status

        John Nixon (“Plaintiff”) is appealing the Commissioner of the Social

 Security Administration’s (“SSA(’s)”) final decision denying his claim for

 supplemental security income (“SSI”). Plaintiff’s alleged inability to work is the

 result of seizures, a dislocated right shoulder, anxiety, panic disorder, bipolar

 disorder, and schizoaffective disorder.             See Transcript of Administrative



        1
               Kilolo Kijakazi recently became the Acting Commissioner of Social Security.
 Pursuant to Rule 25(d), Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted
 for Andrew Saul as Defendant in this suit. No further action need be taken to continue this
 suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. '
 405(g).

        2
                The parties consented to the exercise of jurisdiction by a United States
 Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
 (Doc. No. 14), filed November 9, 2020; Reference Order (Doc. No. 17), entered November 12,
 2020.
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 2 of 16 PageID 581




 Proceedings (Doc. No. 15; “Tr.” or “administrative transcript”), filed November

 9, 2020, at 87, 106, 226. Plaintiff filed an application for SSI on August 27, 2018,

 alleging a disability onset date of December 31, 2008. Tr. at 205-10; see also Tr.

 at 87, 106 (listing protective filing date of application). The application was

 denied initially, Tr. at 85, 86-103, 126-29, and upon reconsideration, Tr. at 104,

 105-23, 131-37.

        On December 9, 2019, an Administrative Law Judge (“ALJ”) held a

 hearing, during which she heard testimony from Plaintiff, who was represented

 by counsel, and a vocational expert (“VE”). See Tr. at 43-62. Plaintiff was forty-

 eight years old at the time of the hearing. Tr. at 47. On February 4, 2020, the

 ALJ issued a Decision finding Plaintiff not disabled through the date of the

          3
 Decision. See Tr. at 22-38.

        Thereafter, Plaintiff sought review of the Decision by the Appeals

 Council. See Tr. at 4-5 (Appeals Council exhibit list and order), 14-17, 197-200

 (representative memorandum (and duplicate)), 201 (letter to Appeals Council),

 18, 202 (dire need request accompanying letter (and duplicate)). On April 2,

 2020, the Appeals Council denied Plaintiff’s request for review, Tr. at 1-3,

 thereby making the ALJ’s Decision the final decision of the Commissioner. On


        3
               The administrative transcript also contains a decision rendered by an ALJ on
 November 19, 2015 denying an earlier-filed July 17, 2013 SSI application. Tr. at 66-80. The
 parties make nothing of this decision, and because it was authored prior to the filing of the
 instant SSI application, it obviously did not adjudicate the application at issue here.

                                             -2-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 3 of 16 PageID 582




 March 6, 2020, Plaintiff commenced this action under 42 U.S.C. § 405(g), as

 incorporated by § 1383(c)(3), by timely filing a Complaint (Doc. No. 1), seeking

 judicial review of the Commissioner’s final decision.

        On appeal, Plaintiff argues the ALJ: 1) “did not sufficiently evaluate the

 opinion of Plaintiff’s treating orthopedist, [Frank] Avilucea[, M.D.]”; and 2)

 failed to “adequately account for the episodic nature of Plaintiff’s bipolar

 disorder” in assessing the residual functional capacity (“RFC”). Plaintiff’s

 Memorandum of Law (Doc. No. 19; “Pl.’s Mem.”), filed January 8, 2021, at 1; see

 Pl.’s Mem. at 10-13 (argument regarding issue one), 13-14 (argument regarding

 issue two). On March 12, 2021, Defendant filed a Memorandum in Support of

 the Commissioner’s Decision (Doc. No. 20; “Def.’s Mem.”) addressing Plaintiff’s

 arguments.

        After a thorough review of the entire record and consideration of the

 parties’ respective memoranda, the undersigned finds that the Commissioner’s

 final decision is due to be affirmed.

                                II.   The ALJ’s Decision

        When determining whether an individual is disabled, 4 an ALJ must

 follow the five-step sequential inquiry set forth in the Code of Federal


        4
              “Disability” is defined in the Social Security Act as the “inability to engage in
 any substantial gainful activity by reason of any medically determinable physical or mental

                                                                                  (Continued…)

                                              -3-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 4 of 16 PageID 583




 Regulations (“Regulations”), determining as appropriate whether the claimant

 (1) is currently employed or engaging in substantial gainful activity; (2) has a

 severe impairment; (3) has an impairment or combination of impairments that

 meets or medically equals one listed in the Regulations; (4) can perform past

 relevant work; and (5) retains the ability to perform any work in the national

 economy. 20 C.F.R. § 404.1520; see also Simon v. Comm’r, Soc. Sec. Admin., 7

 F.4th 1094, 1101-02 (11th Cir. 2021) (citations omitted); Phillips v. Barnhart,

 357 F.3d 1232, 1237 (11th Cir. 2004). The claimant bears the burden of

 persuasion through step four, and at step five, the burden shifts to the

 Commissioner. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       Here, the ALJ followed the five-step sequential inquiry. See Tr. at 24-38.

 At step one, the ALJ determined Plaintiff “has not engaged in substantial

 gainful activity since August 27, 2018, the application date.” 5 Tr. at 24

 (emphasis and citation omitted). At step two, the ALJ found that Plaintiff “has

 the following severe impairments: fracture of the right proximal humerus,

 status post open reduction and internal fixation with repair of the tuberosities

 and tenodesis of the long head of the biceps; seizure disorder; bipolar disorder;




 impairment which can be expected to result in death or which has lasted or can be expected
 to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
 1382c(a)(3)(A).

       5
              As the ALJ recognized, SSI “is not payable prior to the month following the
 month in which the application was filed.” Tr. at 22 (citing 20 C.F.R. § 416.335).

                                            -4-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 5 of 16 PageID 584




 anxiety disorder with panic attacks; alcohol, cocaine, hypnotic, nicotine, and

 sedative dependence.” Tr. at 24 (emphasis and citation omitted). At step three,

 the ALJ ascertained that Plaintiff “does not have an impairment or combination

 of impairments that meets or medically equals the severity of one of the listed

 impairments in 20 [C.F.R.] Part 404, Subpart P, Appendix 1.” Tr. at 24

 (emphasis and citation omitted).

       The ALJ determined that Plaintiff has the following RFC:

       [Plaintiff can] perform light work as defined in 20
       [C.F.R. §] 416.967(b). However, he could not climb ladders, ropes
       or scaffolds, but he could frequently climb ramps and stairs. He
       could frequently balance, stoop, kneel and crouch and he could
       occasionally crawl. There should be no work at unprotected
       heights and he cannot operate a motor vehicle. There can be
       occasional overhead work activity with the right upper extremity.
       There can be frequent pushing, pulling and reaching laterally with
       the right upper extremity. He can perform simple tasks and he
       can make simple work related decisions. He can have frequent
       interaction with supervisors and coworkers and occasional
       interaction with the general public.

 Tr. at 27 (emphasis omitted).

       At step four, the ALJ relied on the testimony of the VE and found that

 Plaintiff “is unable to perform any past relevant work” as a “Mirror installer”

 and a “Glass installer.” Tr. at 36 (emphasis and citation omitted). At the fifth

 and final step of the sequential inquiry, after considering Plaintiff’s age (“47

 years old . . . on the date the application was filed”), education (“at least a high

 school education”), work experience, and RFC, Tr. at 36 (emphasis and citation

 omitted), the ALJ again relied on the VE’s testimony and found that “there are

                                         -5-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 6 of 16 PageID 585




 jobs that exist in significant numbers in the national economy that [Plaintiff]

 can perform,” such as “Router,” “Collator operator,” and “Marker,” Tr. at 37

 (some emphasis and citation omitted). The ALJ concluded Plaintiff “has not

 been under a disability . . . since August 27, 2018, the date the application was

 filed.” Tr. at 38 (emphasis and citation omitted).

                           III.   Standard of Review

       This Court reviews the Commissioner’s final decision as to disability

 pursuant to 42 U.S.C. § 405(g). Although no deference is given to the ALJ’s

 conclusions of law, findings of fact “are conclusive if . . . supported by

 ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)

 (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial

 evidence is something ‘more than a mere scintilla, but less than a

 preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

 (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

 evidence standard is met when there is “such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

 Berryhill, 139 S.Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec.,

 959 F.3d 1042, 1045 (11th Cir. 2020) (citation omitted). It is not for this Court

 to reweigh the evidence; rather, the entire record is reviewed to determine

 whether “the decision reached is reasonable and supported by substantial

                                        -6-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 7 of 16 PageID 586




 evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

 omitted). The decision reached by the Commissioner must be affirmed if it is

 supported by substantial evidence—even if the evidence preponderates against

 the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

 1158-59 (11th Cir. 2004) (per curiam).

                                 IV.   Discussion

       As explained earlier, Plaintiff challenges first the ALJ’s handling of Dr.

 Avilucea’s opinion and second the ALJ’s alleged failure to take into account the

 episodic nature of Plaintiff’s bipolar disorder in assessing Plaintiff’s RFC. The

 challenges are addressed in turn.

 A.   Dr. Avilucea’s Opinion

       The SSA revised the rules regarding the evaluation of medical evidence

 for claims filed on or after March 27, 2017. See Revisions to Rules Regarding

 the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5844 (January 18,

 2017); see also 82 Fed. Reg. 15,132 (March 27, 2017) (amending and correcting

 the final Rules published at 82 Fed. Reg. 5,844). Because Plaintiff filed his claim

 after that date, the undersigned applies the revised rules and Regulations in

 effect at the time of the ALJ’s Decision.

       Under the new rules and Regulations, an ALJ need not “defer or give any

 specific evidentiary weight, including controlling weight, to any medical

 opinion(s) . . . , including those from [the claimant’s] medical sources.” 20 C.F.R.

                                         -7-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 8 of 16 PageID 587




 § 404.1520c(a). 6 The following factors are relevant in determining the weight

 to be given to a medical opinion: (1) “[s]upportability”; (2) “[c]onsistency”; (3)

 “[r]elationship with the claimant”; (4) “[s]pecialization”; and (5) other factors,

 such as “evidence showing a medical source has familiarity with the other

 evidence in the claim or an understanding of [the SSA’s] disability program’s

 policies and evidentiary requirements.” 20 C.F.R. § 404.1520c(c). Supportability

 and consistency are the most important factors, and the ALJ must explain how

 these factors were considered. 20 C.F.R. § 404.1520c(b)(2). Generally, the ALJ

 is not required to explain how he or she evaluated the remaining factors. 20

 C.F.R. § 404.1520c(b)(2). However, if the ALJ “find[s] that two or more medical

 opinions . . . about the same issue are both equally well-supported . . . and

 consistent with the record . . . but are not exactly the same, [the ALJ must]

 articulate how [he or she] considered the other most persuasive factors . . . .” 20

 C.F.R. § 404.1520c(b)(3).

        When a medical source provides multiple opinions, the ALJ is also not

 required to articulate how he or she evaluated each medical opinion

 individually. 20 C.F.R. §§ 404.1520c(b)(1), 416.920c(b)(1). Instead, the ALJ


        6
               “A medical opinion is a statement from a medical source about what [the
 claimant] can still do despite [his or her] impairment(s) and whether [the claimant] ha[s] one
 or more impairment-related limitations or restrictions in the following abilities:” 1) the “ability
 to perform physical demands of work activities”; 2) the “ability to perform mental demands of
 work activities”; 3) the “ability to perform other demands of work, such as seeing, hearing, or
 using other senses”; and 4) the “ability to adapt to environmental conditions.” 20 C.F.R.
 § 404.1513(a)(2); see also 20 C.F.R. § 404.1502 (defining “[a]cceptable medical sources”).

                                                -8-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 9 of 16 PageID 588




 must “articulate how [he or she] considered the medical opinions . . . from that

 medical source together in a single analysis using the factors listed [above], as

 appropriate.” 20 C.F.R. § 404.1520c(b)(1).

       Here, Dr. Avilucea filled out a Functional Capacity Questionnaire

 (“FCQ”) on August 10, 2018, Tr. at 370, less than three months after Dr.

 Avilucea operated on Plaintiff’s humeral fracture, Tr. at 357-58. He diagnosed

 a right humerus fracture and indicated Plaintiff should have a three-pound

 weight restriction and should “focus on range of motion.” Tr. at 370. When

 asked whether Plaintiff could perform sedentary, light, or medium work (and

 provided the definitions for such work) or whether Plaintiff could perform no

 work at all, Dr. Avilucea checked that Plaintiff could not perform any. Tr. at

 370. He stated Plaintiff would require accommodation for limited arm range

 of motion. Tr. at 370. He further indicated that Plaintiff would be limited

 with respect to “activities needing use of right arm . . . such as cleaning, eating,

 driving.” Tr. at 370. When asked if the impairment would be expected to last

 at least twelve months, Dr. Avilucea checked no. Tr. at 370.

       The ALJ discussed in detail Plaintiff’s hospitalization and corresponding

 surgery by Dr. Avilucea. Tr. at 32. The ALJ also discussed the follow up care

 Plaintiff received, Tr. at 32-33, including an October 26, 2018 note authored by

 Dr. Avilucea (after the FCQ was filled out) indicating that Plaintiff’s fracture

 had healed and the surgical hardware was stable, Tr. at 33; see Tr. at 430-32.

                                         -9-
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 10 of 16 PageID 589




  When it came time to weigh the various medical opinions, the ALJ specifically

  recognized Dr. Avilucea’s FCQ indicating Plaintiff “was not able to work” and

  stating Plaintiff “had a 3-pound weight-bearing status and a limited range of

  motion and any activities needing the use of the right arm could be affected.”

  Tr. at 35 (citation omitted). Although the ALJ did not explicitly analyze Dr.

  Avilucea’s FCQ opinion, the ALJ did state that findings of other medical sources

  were “somewhat persuasive, as they are somewhat consistent with and

  supported by the medical evidence of record and [Plaintiff’s] acknowledged

  activities.” Tr. at 35. The ALJ assigned a “slightly more restrictive RFC”

  than the ones recommended by other medical sources, Tr. at 35, necessarily

  meaning she rejected Dr. Avilucea’s opinion in the FCQ that Plaintiff could not

  perform any work.

       Plaintiff contends the ALJ erred in failing to “state whether [Dr.

  Avilucea’s] opinion was persuasive or unpersuasive” and in failing “to make any

  findings as to whether the doctor’s opinion was backed by a sufficient

  supporting explanation or was consistent with the other medical evidence in the

  record.” Pl.’s Mem. at 12 (citation omitted). Responding, Defendant argues

  the ALJ did not err because Dr. Avilucea rendered an opinion “on an issue

  reserved to the Commissioner”; i.e., the ultimate question of “whether a

  claimant is disabled.” Def.’s Mem. at 13.      According to Defendant, then,

  whether or not the ALJ properly analyzed Dr. Avilucea’s opinion is of no

                                       - 10 -
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 11 of 16 PageID 590




  moment because the opinion would be properly rejected under the

  Administration’s rules and Regulations. See id.

        The undersigned disagrees with Defendant’s contention that Dr.

  Avilucea’s FCQ opinion solely concerns the ultimate disability question.

  Although Dr. Avilucea’s FCQ opinion is not overly detailed (partly owing to the

  way the form is set up), it does address Plaintiff’s ability to perform the physical

  demands of work activities (assigning a weight restriction, limited range of

  motion, and indicating a need for accommodation for use of the right arm). See

  20 C.F.R. § 404.1513(a)(2).     Thus, to the extent it addresses the physical

  demands of work activities, it is properly classified a “medical opinion,” id., and

  is governed by the rules and Regulations for evaluating medical opinions.

  (And, even the question about Plaintiff’s ability to perform work leaves open to

  interpretation whether Dr. Avilucea was opining on the ultimate disability

  question because of the form’s definitions of all of the types of work in the

  context of asking the question about what type of work Plaintiff could perform:

  it could be said that by checking Plaintiff is “[u]nable to work at this time,” Tr.

  at 370, Dr. Avilucea was indicating Plaintiff could not perform any of the

  physical functions required of the other types of work listed.)

        Nevertheless, upon review of the ALJ’s Decision, the undersigned does

  not find reversible error with respect to Dr. Avilucea’s FCQ opinion. Although

  the ALJ did not explicitly discuss the particular opinion’s supportability and

                                         - 11 -
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 12 of 16 PageID 591




  consistency as required by the Regulations, when read in context, it becomes

  evident the ALJ did not find the opinion supported by or consistent with the

  balance of the evidence.    As noted, the ALJ did explicitly summarize the

  relevant records from Dr. Avilucea and his FCQ opinion.          And, just after

  summarizing Dr. Avilucea’s opinion, the ALJ discussed that other opinions

  were somewhat persuasive and supported by the medical evidence.               The

  necessary implication is that the ALJ found Dr. Avilucea’s opinion was not

  supported by or consistent with the medical evidence. And, this conclusion is

  bolstered by Dr. Avilucea’s own observation in the FCQ that the condition was

  not expected to last at least twelve months, and his note rendered after the FCQ

  opinion was authored in which he found Plaintiff’s fracture had healed and the

  surgical hardware was stable. The ALJ could have been more explicit, but she

  did not commit reversible error.

  B.   RFC and Episodic Nature of Bipolar Disorder

        The RFC assessment “is the most [a claimant] can still do despite [his or

  her] limitations.” 20 C.F.R. § 404.1545(a)(1); see Samuels, 959 F.3d at 1045

  (citations omitted). It is used at step four to determine whether a claimant can

  return to his or her past relevant work, and if necessary, it is also used at step

  five to determine whether the claimant can perform any other work that exists

  in significant numbers in the national economy. 20 C.F.R. § 404.1545(a)(5). In

  assessing a claimant’s RFC, the ALJ “must consider limitations and restrictions

                                        - 12 -
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 13 of 16 PageID 592




  imposed by all of an individual’s impairments, even those that are not ‘severe.’”

  Social Security Ruling (“SSR”) 96-8P, 1996 WL 374184 at *5; see also Swindle

  v. Sullivan, 914 F.2d 222, 226 (11th Cir. 1990) (stating that “the ALJ must

  consider a claimant’s impairments in combination”) (citing 20 C.F.R. §

  404.1545; Reeves v. Heckler, 734 F.2d 519, 525 (11th Cir. 1984)).

        The United States Court of Appeals for the Eleventh Circuit has

  recognized that “the episodic nature of” bipolar disorder must be considered by

  an ALJ. Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1268 (11th Cir. 2019).

  In Schink, the Eleventh Circuit found unsupported by substantial evidence an

  ALJ’s step two determination that bipolar disorder was not severe in light of

  the “episodic nature of” the disorder and the evidence of record that showed the

  disorder had more than a minimal effect on the claimant’s ability to work. Id.

  And, because the RFC assigned by the ALJ did not reflect any mental

  limitations, the Eleventh Circuit found that the ALJ “evidently failed” to

  consider the mental impairments, including bipolar disorder, at step four. Id. at

  1269-70. The matter was reversed in part and remanded. Id. at 1270.

        Later, in Samuels, the episodic nature of bipolar disorder again was at

  issue in the Eleventh Circuit. See Samuels, 959 F.3d at 1046-47. The ALJ

  there found bipolar disorder was severe at step two but then “nowhere indicated

  that medical evidence suggested [the claimant’s] ability to work was affected by

  that impairment.” Id. at 1047. “Nor did any of the hypothetical restrictions

                                        - 13 -
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 14 of 16 PageID 593




  implicitly account for [the claimant’s] mental limitations as reflected in the

  record.”   Id. “In particular,” stated the Eleventh Circuit, the ALJ failed to

  “account for unexcused absences or time spent off-task, which were limitations

  caused by [the claimant’s] bipolar disorder that were reflected in the record.”

  Id. Accordingly, the Court vacated and remanded the matter, directing the

  Commissioner to “account for the episodic nature of [the claimant’s] bipolar

  disorder in determining her RFC and whether there are jobs in the national

  economy that [the claimant] can perform.” Id.

        Here, the ALJ found Plaintiff’s bipolar disorder (and anxiety disorder) to

  be severe at step two.    Tr. at 24.    Later, the ALJ assigned an RFC that

  included mental limitations of “perform[ing] simple tasks”; “mak[ing] simple

  work related decisions”; having “frequent interaction with supervisors and

  coworkers”; and having “occasional interaction with the general public.” Tr. at

  27.

        Plaintiff argues the ALJ erred in failing to consider the episodic nature of

  bipolar disorder and in electing not to include a restriction in the RFC for

  excused absences and time off task. See Pl.’s Mem. at 13-14. Responding,

  Defendant contends the ALJ appropriately considered the bipolar disorder and

  assessed an RFC that accounted for the limitations stemming from it. See

  Def.’s Mem. at 14-17.



                                         - 14 -
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 15 of 16 PageID 594




        The ALJ’s Decision here differs from those in Schink and Samuels in that

  it reflects careful consideration of Plaintiff’s bipolar disorder, acknowledges its

  episodic nature, and accounts for mental limitations in the RFC. See Schink,

  935 F.3d at 1268; Samuels, 959 F.3d at 1046-47. After finding the disorder

  severe, the ALJ analyzed in detail the mental limitations that Plaintiff

  experiences. See Tr. at 25-27. The ALJ then discussed in equal detail the

  medical records relating to Plaintiff’s bipolar disorder. Tr. at 30-34; see Tr. at

  369-410 (records). The ALJ recognized that, at times, Plaintiff experienced

  significant symptoms. See Tr. at 30-34. Nevertheless, relying in large part

  on opinion evidence (that Plaintiff does not challenge), the ALJ found Plaintiff

  able to function mentally to the extent permitted by the assigned RFC. See Tr.

  at 35.   The Decision surely reflects consideration of the episodic nature of

  Plaintiff’s bipolar disorder, and the undersigned cannot say the ALJ’s

  conclusions are unsupported by substantial evidence, especially in light of the

  ALJ’s reliance on unchallenged opinions to support the findings.

                                  V.   Conclusion

        After a thorough review of the entire record, the undersigned finds that

  the ALJ’s Decision is supported by substantial evidence. Accordingly, it is

        ORDERED:




                                         - 15 -
Case 6:20-cv-00957-JRK Document 21 Filed 09/13/21 Page 16 of 16 PageID 595




        1.    The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), as incorporated by § 1383(c)(3),

  AFFIRMING the Commissioner’s final decision.

        2.     The Clerk is further directed to close the file.

        DONE AND ORDERED in Jacksonville, Florida on September 13, 2021.




  kaw
  Copies to:
  Counsel of Record




                                        - 16 -
